 


114 HR 819 IH: To require the Administrator of the Federal Aviation Administration to use the definitions in section 40125 of title 49, United States Code, in determining whether an unmanned aircraft conducting aeronautical research flights qualifies for public aircraft status under that section, and for other purposes.
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 819 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2015 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To require the Administrator of the Federal Aviation Administration to use the definitions in section 40125 of title 49, United States Code, in determining whether an unmanned aircraft conducting aeronautical research flights qualifies for public aircraft status under that section, and for other purposes. 
 
 
1.Public aircraft operating status of unmanned aircraft used in aeronautical research flights; safety procedures for such flights 
(a)Public aircraft operating statusIn determining whether an unmanned aircraft used in the conduct of aeronautical research qualifies as a public aircraft under section 40125 of title 49, United States Code, the Administrator of the Federal Aviation Administration shall— (1)for purposes of determining whether the aircraft is used for a commercial purpose, use only the definition given that term in subsection (a) of such section; and 
(2)for purposes of determining whether the aircraft, including airborne platforms and systems, is used for aeronautical research and platform-based research, include atmospheric and natural resources research, meteorological observation, and airborne astronomy as aeronautical research. (b)Procedures for beyond-Line-of-Sight operations (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall develop and implement procedures for safe, beyond-line-of-sight operations in the national airspace system by unmanned aircraft conducting aeronautical research. 
(2)Considerations for approvalIn developing the procedures required by paragraph (1) relating to beyond-line-of-sight operations by unmanned aircraft described in that paragraph, the Administrator shall ensure that a decision to approve such an operation takes into consideration the safety of the entire operation, including whether any provisions required to be included in the certificate of authorization for the operation result in additional safety risk to any individual associated with the operation. (c)Unmanned aircraft definedIn this section, the term unmanned aircraft has the meaning given that term in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note). 
 
